UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7123


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS ARIAS-BUSTAMANTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:10-cr-00021-REP-3)


Submitted:   October 14, 2015             Decided:   November 6, 2015


Before DUNCAN, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luis Arias-Bustamante, Appellant Pro Se.    Olivia L. Norman,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Luis   Arias-Bustamante   seeks   to   appeal    his    2010   criminal

judgment imposed following his guilty plea to attempt to possess

with intent to distribute cocaine hydrochloride, in violation of

21 U.S.C. § 846 (2012).      In criminal cases, the defendant must

file the notice of appeal within 14 days after the entry of

judgment.     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to 30 days to file a notice of appeal.                Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

      The district court entered judgment on August 25, 2010.

Arias-Bustamante filed his notice of appeal on July 8, 2015,

nearly five years after entry of the criminal judgment. 1            Because

Arias-Bustamante failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal

as   untimely. 2   Arias-Bustamante’s    motions      for    appointment   of



      1This is the date that Arias-Bustamante certifies that he
placed the notice of appeal in the prison mail system. A pro se
prisoner’s notice of appeal is considered filed at the moment it
is delivered to prison authorities for mailing to the court.
Houston v. Lack, 487 U.S. 266, 276 (1988); Fed. R. App. P. 4(c).
      2We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).
Because Arias-Bustamante’s appeal is inordinately late, and its
consideration is not in the best interest of judicial economy,
(Continued)
                                   2
counsel and for consideration of his notice of appeal for good

cause are denied.        We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




we exercise our inherent power to dismiss it. United States v.
Mitchell, 518 F.3d 740, 744, 750 (10th Cir. 2008).



                                       3